HEALY, Circuit Judge
(concurring).
I concur in the affirmance and agree that appellant’s motion cannot be granted, but I think we have no power to pass on the merits of the latter.
Our jurisdiction in this matter is purely appellate. The only question with which we have authority to deal is the propriety of the order appealed from. It is not contended that the amendment to the statute validated the service already made. In effect, appellant’s motion seeks from this court a declaratory judgment concerning the scope of the statute as amended. We have no power to grant such relief.
If, when the case goes back, service is sought under the amended statute, we may, on appeal from any action taken by the lower court, determine the propriety of such action. We can not, I think, do so in advance.